Citation Nr: 1528519	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  13-19 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs St. Paul Pension Center, Minnesota


THE ISSUE

Entitlement to death pension benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the U.S. Army from April 1943 to November 1945.  He died in April 1994.  The appellant in this matter is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 determination issued by the Department of Veterans Affairs (VA) Regional Office in Houston, Texas. 

The appellant requested a Decision Review Officer (DRO) hearing, which was scheduled for December 2012; however, she failed to report for that hearing and provided no explanation for not appearing.  The Board will therefore proceed with her appeal as though the request for a hearing had been withdrawn.  See 38 C.F.R.  
§ 20.704(d).

The Board notes that, in addition to the paper claims file, there are also electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files associated with the appellant's claim.  A review of the documents in the Virtual VA and VBMS files indicate they are either duplicative of the evidence in the paper claims file or irrelevant to the issue on appeal. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran and the appellant were married in November 1947. 

2.  The appellant was still married to the Veteran at the time of his death in April 1994. 
3.  The appellant's income exceeds the applicable statutory levels for the annualized period in which the income was received.


CONCLUSION OF LAW

The appellant is recognized as the surviving spouse of the Veteran, but she does not meet the income criteria for receipt of payment of nonservice-connected death pension benefits.  38 U.S.C.A. §§ 101, 103, 1503, 1521, 1541, 5110 (West 2014); 38 C.F.R. §§ 3.1(j), 3.3, 3.5, 3.23, 3.50, 3.271, 3.272, 3.400, 3.1000 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

The notice requirements of the VCAA apply to all elements of a claim, to include Veteran status.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a) , must be provided to a claimant before the initial unfavorable decision on the claim for VA benefits.
In the instant case, the Board notes that it does not appear that the appellant was provided with pre-adjudicatory VCAA notice regarding her claim for death pension.  However, because there is no question that she is entitled to recognition as the Veteran's surviving spouse, no prejudice results as a lack of VCAA notice.  Additionally, with respect to the Board's determination that she is not entitled to death pension benefits as her income exceeds the applicable statutory levels for the annualized period in which the income was received, the facts are undisputed and the appellant's arguments are limited to her interpretation of governing legal authority.

The Court has recognized that enactment of the VCAA does not affect matters on appeal from the Board when the question is limited to statutory interpretation.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  Additionally, VA's Office of General Counsel has held that VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  VAOPGCPREC 5-2004. 

Here, the essential and dispositive facts are not in dispute.  Accordingly, for the reasons stated here, because the undisputed facts preclude the appellant's eligibility for death pension benefits, there is no prejudice to her on the part of the RO in not providing her with the required preadjudication VCAA notice.

II. Background

In the instant case, the Veteran and appellant were married in November 1947.  As reflected by the Veteran's death certificate and other evidence of record, the Veteran and appellant continuously cohabitated and were married until the time of the Veteran's death in April 1994.  The Veteran's death certificate lists his sole cause of death as pancreatic cancer.
At the time of his death, the Veteran was service-connected for a contusion wound, left side, rated at 10 percent disabling, and malaria, rated at 0 percent disabling.

In May 2010, the appellant filed a VA Form 21-534, claim for death benefits (to include death pension).  On this application, the appellant reported monthly Social Security Administration (SSA) benefits of $1,256.40 and an additional pension of $317.20.  She reported expenses of a $96.40 monthly Medicare deduction and $242.65 in monthly health insurance payments.

III. Analysis

Death pension is available to the "surviving spouse" of a Veteran because of his death due to nonservice-connected disability(ies), so long as the Veteran served for the required period of time during wartime, subject to certain income limitations.  See 38 U.S.C.A. §§ 101, 1541; 38 C.F.R. §§ 3.23, 3.3.  Here, the Veteran served from April 1943 to November 1945, which was during World War II, a recognized period of war, and a period of more than the 90 days required for the benefit in question.  See 38 U.S.C.A. §§ 101(8), 1521(j); 38 C.F.R. § 3.2(d). 

Under 38 C.F.R. § 3.50(a), a spouse is a person whose marriage to the Veteran meets the requirements of 38 C.F.R. § 3.1(j).  VA defines a "marriage" as one valid under the law of the place where the parties resided at the time of marriage, or the laws of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j). 

The term "surviving spouse" means a person (1) whose marriage to the Veteran was valid under the law of the place of residence at the time of the marriage or when the right to benefits accrued; (2) who was the spouse of a Veteran at the time of the Veteran's death; (3) who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death (i.e., continuous cohabitation); (4) and who, except as provided in 38 C.F.R. § 3.55, has not remarried or has not since the death of the Veteran (and after September 19, 1962) lived with another person and held herself out openly to the public to be the spouse of such other person.  See 38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b).

In the instant case, the evidence of record indicates the Veteran and appellant were married in November 1947, and there is no indication that they were not continuously cohabitating and married until the time of the Veteran's death in April 1994.  The appellant has not claimed having one or more dependent children. 

The surviving spouse of a Veteran who met the wartime service requirements will be paid the maximum rate of pension, reduced by the amount of her countable income.  38 U.S.C.A. § 1541; 38 C.F.R. §§ 3.23, 3.273.  Payments of any kind from any source shall be counted as income during the 12-month annualization period in which received, unless specifically excluded.  38 C.F.R. § 3.271.  For the purpose of determining initial entitlement, the monthly rate of pension shall be computed by reducing the applicable maximum pension rate by the countable income on the effective date of entitlement and dividing the remainder by 12.  38 C.F.R. 
§ 3.273(a).  Nonrecurring income (income received on a one-time basis) will be counted, for pension purposes, for a full 12-month annualization period following receipt of the income.  38 C.F.R. § 3.271(c). 

Unreimbursed medical expenses will be excluded when the following requirements are met: (i) they were or will be paid by a surviving spouse for medical expenses of the spouse, Veteran's children, parents and other relatives for whom there is a moral or legal obligation of support; (ii) they were or will be incurred on behalf of a person who is a member or constructive member of the spouse's household; and (iii) they were or will be in excess of 5 percent of the applicable maximum annual pension rate (MAPR) or rates for the spouse (including increased pension for family members but excluding increased pension because of need for aid and attendance or being housebound) as in effect during the 12-month annualization period in which the medical expenses were paid.  38 C.F.R. § 3.271(g).  Basic entitlement to such pension exists if, among other things, the claimant's income is not in excess of the maximum annual pension rate specified in 38 C.F.R. § 3.23.  See 38 U.S.C.A. 
§ 1521(a), (b); 38 C.F.R. § 3.3(a)(3).  The MAPR is published in Appendix B of VA Manual M21-1 (M21-1) and is to be given the same force and effect as if published in VA regulations.  See 38 C.F.R. § 3.21.  The maximum annual pension rate is adjusted from year to year.  If the appellant's income is less that the MAPR, VA will pay benefits to bring her income up to that level.

For 2010, the MAPR for a surviving spouse without a dependent child was $7,933.00.  For 2011, the MAPR for a surviving spouse without a dependent child was $8,219.00.  For 2012, the MAPR for a surviving spouse without a dependent child was $8,359.00.  See M21-1, Part I, Appendix B.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In the May 2013 Statement of the Case, it was explained that the evidence revealed the appellant's income for 2010 was $18,876.00, an amount in excess of the maximum annual death pension limit set by law.  Specifically, the appellant's annual Social Security Administration (SSA) income of $15,072.00, plus an annual income of $3,804.00 from other sources, combined to reach that total. 

The RO noted that the appellant had reported paying expenses of $4,069.00 for Medicare and medical insurance for the year.  After subtracting the standard 5 percent reduction ($397.00 in 2010) from the total and then subtracting the new total from the appellant's income, she had a countable income of $15,211.00, well over the $7,933.00 limit set by law.  On that basis, the claim was denied.  

The RO calculated the appellant's income and expenses for 2011 and 2012 and reached the same conclusion.  In 2011, the appellant's SSA income was reported to be $15,622.00 and annual income from other sources remained at $3,804.00.  After deducting medical expenses of $3,700.00 ($4,111.00, less the $411.00 standard reduction for 2011), the appellant's income was $15,726.00.  This amount exceeded the $8,219.00 income limit for a surviving spouse with no dependents.  In 2012, the appellant's SSA income was $15,886.00, and she received $3,804.00 from other sources, for a total income of $19,690.00.  After subtracting $3,753.00 in medical expenses ($4,171.00 minus the $418.00 standard deduction) from the total amount, the appellant's countable income was $15,937.00, well over the maximum rate of $8,359.00. 

As explained by the RO in denying the claim, the appellant's annual income consistently exceeds the maximum amount allowable, barring her from eligibility for the benefit she seeks.  See 38 C.F.R. § 3.272(h).  Because the appellant has not reported having any other deductible expenses and her income exceeds the MAPR, she is not eligible for death pension benefits, due to excessive income.  The Board, having independently reviewed the pertinent information, must come to the same conclusion.

In addition, in August 2014, the appellant was awarded Aid and Attendance allowance by VA, through the St. Paul Pension Management Center in St. Paul, Minnesota.  As a result, the yearly income limits pertaining to the appellant's eligibility are increased.  However, the increased income limits are still below the appellant's yearly reported income and she remains ineligible.  As explained in a March 2015 statement of the case, for 2010, when the appellant's income for VA purposes was $15,211.00, the MAPR for a claimant receiving Aid and Attendance without Dependents was $12,681.00.  In 2011, the appellant's income was $15,726.00 and the MAPR was $13,138.00.  Finally, for 2012, the MAPR was $13,362.00, which was less than the appellant's countable income of $15,937.00. 

Based on the foregoing, the Board concludes that the appellant is not legally entitled to VA death pension benefits as her income consistently exceeds the applicable statutory levels for the annualized periods in which the income was received.  Where the law and not the evidence is dispositive, the claim must be denied due to lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  In sum, because the appellant's income exceeds the statutory limits, she is not legally entitled to death pension benefits.  Therefore, her claim must be denied. 


ORDER

Entitlement to death pension benefits is denied.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


